Citation Nr: 1214989	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, the Veteran testified at a videoconference hearing held in El Paso, Texas before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection, on a secondary basis for heart disease that he believes was caused, or made worse, by his service-connected anxiety disorder.  He is currently service-connected for an anxiety disorder rated as 10 percent disabling.  In the alternative, he has also alleged that his heart disease is related to hypertension during service.  The Board has determined that additional development is required for the reasons discussed below.  

The Veteran's service treatment records reflect that he had several elevated blood pressure readings of 140/100, 160/90, 136/82, 134/80, 140/70, and 130/80 during his period of service.  However there is no indication in these records of consistently elevated readings sufficient to warrant a diagnosis of hypertension or symptoms suggestive of coronary artery disease.  

Post-service records show the earliest medical evidence of treatment for pertinent symptoms is found, 26 years later, in a private treatment record dated in February 1994.  At that time the Veteran was evaluated for complaints of left-sided chest pain.  A July 1998 private discharge summary shows he was admitted for complaints of shortness of breath and associated chest pain with radiation to the left arm.  It was noted that the Veteran was being treated for depression and anxiety and had been advised to stop smoking because of a significant family history of coronary artery disease.  The diagnoses at discharge were angina, rule out ischemia; history of depression and anxiety; and atherosclerotic peripheral vascular disease.  In August 2004, the Veteran underwent a coronary artery bypass grafting times three for severe coronary artery disease.  

The Board acknowledges a seemingly favorable June 2009 statement from a private physician who noted the Veteran had a history of treatment for anxiety disorder through the VA and over the past few years had developed atherosclerosis and an abdominal aortic aneurysm.  The physician cited medical literature in his opinion which indicated a link between depression and anxiety to cardiovascular disease.  

Although the physician appears to indicate some sort of causal link between the Veteran's heart disease and anxiety disorder, upon closer inspection, the Board finds that he did not definitively address this issue, but instead provided only a general, and somewhat cursory, discussion of the Veteran's medical history without ever applying the cited medical literature to the Veteran's particular case.  In addition, the physician did not indicate any familiarity with the Veteran's history since 1968 in that he did not discuss or even acknowledge, the other significant risk factors known to increase the risk of heart disease, such as hypertension, smoking, and family history.  

In a subsequent opinion dated in December 2011, the Veteran's vascular surgeon opined that the Veteran's current condition was a direct result of his hypertension and hyperlipidemic disease processes.  However he also noted that the Veteran's smoking history plays a significant role in the development of atherosclerosis and aneurysm formation and that it was common medical knowledge that diabetes, hypertension, and smoking were major risk factors for the development of atherosclerosis.  The surgeon also cited to relevant medical articles linking depression/anxiety to cardiovascular disease, but did not otherwise provide a specific opinion regarding any relationship between the Veteran's heart disease and anxiety disorder.  

Given the Veteran's history of in-service elevated blood pressure readings and the absence of an adequate medical opinion addressing whether a medical nexus exists between his current coronary artery disease and his military service and/or service-connected anxiety disorder, additional development is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in November 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an additional Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for coronary artery disease as secondary to service-connected disability.  [The criteria necessary for the grant of service connection on a secondary basis should be provided.]

2.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected anxiety disorder and coronary artery disease.  Document the attempts to obtain such records.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since November 2010. 

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his coronary artery disease.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  Complete rationale for all opinions should be provided in the examination report.  The examiner should identify all currently diagnosed cardiovascular disorders.

a) For any cardiovascular disorder, including coronary artery disease, diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service.  In answering this question, the examiner should address the Veteran's in-service elevated blood pressure readings as the possible onset of, or precursor to, his current coronary artery disease.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of cardiovascular problems since service.  

b) If cardiovascular disorder, including coronary artery disease, cannot be regarded as having had its onset during military service, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected anxiety disorder caused or aggravates his coronary artery disease.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  In answering these questions, the examiner should consider the order in which the Veteran's coronary artery disease and anxiety disorder were diagnosed based on the evidence of record, if such a chronology is helpful in determining the etiological relationship between these two conditions.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

c) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for coronary artery disease, on a direct basis and as secondary to the service-connected anxiety disorder.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the January 2011 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


